Citation Nr: 1021620	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, 
also claimed as secondary to service-connected bilateral feet 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2010 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) remanding the Board's 
June 2009 decision, which reopened the Veteran's claim 
seeking entitlement to service connection for a low back 
disorder and denied it on the merits.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. The Veteran had a hearing before the 
Board in January 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims that he has chronic low back pain since 
his military service due to his abnormal gait caused by foot 
pain.  The Veteran was service-connected for bilateral 
plantar hyperkeratosis in a March 2009 rating decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service-
connection may also be established for any disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310.  

In this case, the Board denied the claim in a June 2009 Board 
decision primarily based on the March 2009 examination and 
opinion of a VA examiner.  

Specifically, at the time of the June 2009 Board decision, 
the Veteran's service treatment records showed extensive 
complaints, treatment and diagnoses for various bilateral 
foot conditions.  The Veteran also complained of back pain 
two times in May 1969.  The first time, the Veteran 
complained of low back pain indicating a previous injury to 
his back in 1966 (prior to the military) playing football.  
The Veteran complained of upper back pain where the examiner 
noted tenderness, but no muscle spasm.  At that time, the 
Veteran was diagnosed with muscle strain of the back.  The 
remainder of the Veteran's two years of service is completely 
silent as to complaints, treatment or diagnoses of any back 
condition.  

After service, it is clear the Veteran continuously 
complained of both back and bilateral foot pain.  The Veteran 
was afforded a VA examination in August 1989 were the 
examiner opined the Veteran had symptoms of traumatic 
osteoarthritis of the low back likely related to his altered 
gait due to painful feet.  On x-ray, however, arthritis was 
not confirmed.  Rather the only abnormality found was 
scoliosis.  Similarly, private treatment records obtained in 
conjunction with the Veteran's disability benefits from the 
Social Security Administration (SSA) disability indicate the 
Veteran's primary disabilities are related to his feet, with 
complaints of back pain.  Records from the 1980s indicate 
complaints of back pain, but do not indicate specific low 
back diagnoses.  

VA outpatient treatment records from 1999 to 2009 are 
noticeably silent as to any complaints, treatment or 
diagnoses of a back condition.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a VA examination in March 2009 to 
ascertain if the Veteran has a back disability related to his 
military service, to include his bilateral foot disability.  
The examiner confirmed on x-ray the Veteran suffered from 
lumbar degenerative disease (DDD) and spondylosis.  In regard 
to etiology, the examiner thoroughly detailed all the medical 
evidence found in the claims folder, but ultimately opined as 
follows:

I do not find any compelling evidence that his 
back condition is related to his service.  He has 
lumbar [DDD] and spondylosis which are age related 
changes and are not due to any incident or 
occurrence in the service and did not develop as a 
result of the [V]eteran's foot problems.

The Board, in a June 2009 opinion, found the opinion 
compelling and denied the Veteran's claim finding no 
competent and probative medical evidence of a nexus between 
the Veteran's low back disorder and his military service, to 
include his service-connected bilateral feet disabilities. 

The CAVC, in February 2010, granted a motion for Joint Motion 
to Remand (JMR) finding the March 2009 VA examination 
inadequate because the examiner did not address whether the 
Veteran's low back disorder was aggravated beyond the natural 
progression of the disease by his service-connected bilateral 
feet disabilities.  

That is, establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (emphasis added); accord 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The JMR indicates the March 2009 examiner did not adequately 
discuss whether the Veteran's service-connected bilateral 
feet disabilities, and resulting abnormal gait, aggravated 
the Veteran's low back disorder.

In conformance with the JMR, a new VA examination is 
indicated.  The RO should also take this opportunity to 
obtain recent VA outpatient treatment records from January 
2009 to the present

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Jackson, 
Mississippi from January 2009 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After the above is complete and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for an appropriate examination for his 
claimed low back disorder, claimed as 
secondary to his service-connected 
bilateral feet disabilities, to determine 
the extent and likely etiology of any low 
back disorder(s) found, specifically 
commenting on whether the Veteran has any 
low back disorder caused or aggravated by 
his service-connected bilateral feet 
disabilities, to include due to an 
abnormal gait.  The examiner should also 
comment on whether any diagnosed low back 
disorder is directly related to any 
incident of his military service.  

Pertinent documents in the claims folder 
must be reviewed by the examiner, to 
include a copy of this Remand, and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC) covering all evidence received 
since the statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


